CASHCALL, INC.; J. PAUL               IN THE DISTRICT COURT OF APPEAL
REDDAM,      INDIVIDUALLY;            FIRST DISTRICT, STATE OF FLORIDA
WESTERN SKY FINANCIAL,
LLC; MARTIN A. WEBB,                  NOT FINAL UNTIL TIME EXPIRES TO
INDIVIDUALLY; AND DOE,                FILE MOTION FOR REHEARING AND
DOING BUSINESS AS WS                  DISPOSITION THEREOF IF FILED
FUNDING, LLC,
                                      CASE NO. 1D16-3438
      Petitioners,

v.

OFFICE   OF           FINANCIAL
REGULATIONS,

      Respondent.

___________________________/


Opinion filed November 3, 2016.

Petition to Review Non-Final Agency Action.

Katherine E. Giddings and Thomas A. Range, Akerman LLP, Tallahassee;
Christopher S. Carver, Akerman LLP, Miami, for Petitioners.

Scott R. Fransen, Assistant General Counsel, Office of Financial Regulation,
Tallahassee; Jennifer Leigh Blakeman, Assistant General Counsel, Office of
Financial Regulation, Orlando, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, C.J., JAY, and M.K. THOMAS, JJ., CONCUR.